 


ARCHROCK, INC.


LONG-TERM INCENTIVE AWARD NOTICE AND AGREEMENT
Restricted Stock Schedule

Archrock, Inc. (the “Company”) has granted to you (the “Participant”) an equity
award under the Archrock, Inc. 2013 Stock Incentive Plan (as may be amended from
time to time, the “Plan”). All capitalized terms not explicitly defined in the
Terms and Conditions and in this Schedule (together constituting the Long-Term
Incentive Award Notice and Agreement (the “Award Notice”)) shall have the
respective meanings ascribed to them in the Plan.
Grant Date
January 25, 2019
Award Type
Restricted Stock
Important Documents
Click the hyperlink to access the following documents:
Archrock, Inc. 2013 Stock Incentive Plan
2013 Stock Incentive Plan Prospectus


Vesting Schedule
One-third of the Award will vest on each of the following dates: January 25,
2020, January 25, 2021 and January 25, 2022 (each such date a “Vest Date”).
Except as set forth below, you must remain in continuous service as an Employee
of the Company or one of its Affiliates at all times from the Grant Date up to
and including the applicable Vest Date for the applicable portion of the Award
to vest.
Stockholder Rights
The Company will register the shares of Restricted Stock in your name. You will
have the right to vote your shares of Restricted Stock; however, the Company
will withhold delivery of your shares until they are vested.
Termination of Service – Voluntary or Involuntary
If you terminate employment for any reason (other than death or Disability), the
unvested portion of your Award (after taking into account any accelerated
vesting that occurs in connection with such termination, if any) will be
automatically forfeited on the date of such termination unless the Committee
directs otherwise.
Termination of Service – Death or Disability
If you terminate employment due to death or Disability, the unvested portion of
your Award will immediately vest in full and all restrictions applicable to your
Award will cease as of that date.





1




 

--------------------------------------------------------------------------------

 


Termination of Service Following a Change of Control
Notwithstanding anything to the contrary in this Award Notice, if your status as
an Employee of the Company or an Affiliate is terminated on or within 18 months
following the date a Corporate Change is consummated (i) by the Company or an
Affiliate without Cause or (ii) by you for Good Reason (as defined below) then
the unvested portion of your Award as of the date of your Termination of Service
as an Employee will immediately vest in full and all restrictions applicable to
your Award will cease as of the date of your Termination of Service as an
Employee.
If your status as an Employee is terminated by the Company or an Affiliate with
Cause or by you without Good Reason on or after the date a Corporate Change is
consummated, then the unvested portion of your Award will be automatically
forfeited on the date of your Termination of Service as an Employee.
Unless otherwise provided in a written agreement between the Company or an
Affiliate and you, “Good Reason” means the occurrence of any of the following
without your express written consent:
(i)    A reduction of 10% or more of your base salary;
(ii)    Your being required to be based at any other office or location of
employment more than 50 miles from your primary office or location of employment
immediately prior to the Corporate Change; or
(iii)    The willful failure by the Company or an Affiliate to pay you your
compensation when due;
provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists. If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter. The Company or an Affiliate will have 30 days from the date of your
notice of termination to cure the matter. If the Company or an Affiliate cures
the matter, your notice of termination shall be deemed rescinded. If the Company
or an Affiliate, as applicable, fails to cure the matter timely, your status as
an Employee shall be deemed to have been terminated by the Company or its
Affiliate, as applicable, for Good Reason at the end of the 30-day cure period.
Dividends / Dividend Equivalent Rights
You will have the right to receive dividends, if any, with respect to your
Restricted Stock, regardless of vesting. Dividends will cease to be paid upon
the forfeiture or sale of shares.
Payment
Upon each Vest Date, the shares of Restricted Stock that become vested will be
released to you without restriction and recorded as income to you (valued at the
Fair Market Value on the Vest Date).
83(b) Election
In lieu of recording income on each Vest Date, you may make a Section 83(b)
election, in which case, the grant date Fair Market Value of the Award will be
recorded as income and will be taxable to you as of the grant date. You must
provide a copy of such election to the Company promptly after filing such
election with the IRS. You are encouraged to seek the advice of a tax planning
professional prior to making a Section 83(b) election.







2




 

--------------------------------------------------------------------------------

 




ARCHROCK, INC.


LONG-TERM INCENTIVE AWARD NOTICE AND AGREEMENT
Terms and Conditions

Archrock, Inc. (the “Company”) has granted to you (the “Participant”) an equity
award under the Archrock, Inc. 2013 Stock Incentive Plan (as may be amended from
time to time, the “Plan”). All capitalized terms not explicitly defined in these
Term and Conditions and the Schedule (together constituting the Long-Term
Incentive Award Notice and Agreement (the “Award Notice”) but defined in the
Plan shall have the respective meanings ascribed to them in the Plan.
The material terms of your Award are provided below and in the Schedule.
1.No Right to Continued Service. Nothing in this Award Notice guarantees your
continued service as an Employee, Director or other service provider of the
Company or any of its Affiliates or interferes in any way with the right of the
Company or its Affiliates to terminate your status as an Employee, Director or
other service provider at any time.
2.Non–Transferability. Prior to vesting, you cannot sell, transfer, pledge,
exchange or otherwise dispose of your Award except as otherwise set forth in
Paragraph XV(i) of the Plan.
3.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address, telephone number, date of birth, social security
number, social insurance number, etc. (“Data”)) for the purpose of implementing,
administering, and managing the Plan. You also understand that the Company
and/or its Affiliates will transfer this Data amongst themselves as necessary
for the purpose of implementing, administering and managing your participation
in the Plan, and that the Company and/or its Affiliates may also transfer this
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You authorize the Company, its
Affiliates, and any third parties assisting the Company and/or its Affiliates to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for these purposes. You also understand that you may, at any time, review
the Data, require any necessary changes to the Data or withdraw your consent in
writing by contacting the Company. You further understand that withdrawing your
consent may affect your ability to participate in the Plan.
4.Withholding. Your Award, and any dividends or Dividend Equivalents with
respect to the Award paid as compensation income, is subject to applicable
income and/or social insurance tax withholding obligations (including, without
limitation, any applicable FICA, employment tax or other social security
contribution obligations). If you are an Employee, the Company and its
Affiliates may, in their sole discretion, withhold, as applicable, cash payable
to you, cash from your regular earnings or a sufficient number of shares of
Common Stock that are otherwise issuable to you pursuant to your Award
(including the payment of associated dividends or Dividend Equivalents, as
referenced above) to satisfy any such withholding obligations. If you are a
Director, the Company and its Affiliates may elect, with your consent, to
withhold a sufficient number of shares of Common Stock that are otherwise
issuable or payable to you pursuant to this Award to satisfy any applicable
withholding obligations.
5.Plan Governs. This Award Notice is subject to the terms of the Plan, a copy of
which is available at no charge by accessing your account or which will be
provided to you upon request as indicated herein. All the terms and conditions
of the Plan, as may be amended from time to time, and any rules, guidelines and
procedures which may from time to time be established pursuant to the Plan, are
hereby incorporated into this Award Notice, including, but not limited to,
Paragraphs XV(l) (“Section 409A of the Code”) and XV(j) (“Clawback”) thereof. In
the event of a discrepancy between this Award Notice and the Plan, the Plan
shall govern.




3




 

--------------------------------------------------------------------------------

 


6.Adjustment. This Award shall be subject to adjustment as provided in Paragraph
XIII of the Plan.
7.Modifications. This Award Notice can be amended at any time in a writing
signed by you and the Company; provided, however, the Company may amend this
Award Notice without your written or electronic consent if the amendment is not
adverse to your rights under this Award Notice or the Plan. Section 8 below can
only be amended by a written agreement signed by you and the Company.
8.Non-Solicitation/Confidentiality Agreement. The greatest assets of the Company
and its Affiliates (“Archrock” in this Section) are its employees, customers,
and confidential information. In recognition of the increased risk of unfairly
losing any of these assets, Archrock has adopted this
Non-Solicitation/Confidentiality Agreement as set forth in this Section, the
terms of which you accept and agree to by accepting the Award (the “Agreement”).
a.    In order to assist you with your employment or services to Archrock,
Archrock has provided and shall continue to provide you with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors and third parties or is proprietary information of Archrock
(“Confidential Information”). Such Confidential Information includes, without
limitation, information regarding Archrock’s customers and suppliers; employees;
business operations; product lines; services; pricing and pricing formulae;
machines and inventions; research; knowhow; manufacturing and fabrication
techniques; engineering and product design specifications; financial
information; business plans and strategies; information derived from reports and
computer systems; work in progress; marketing and sales programs and strategies;
cost data; methods of doing business; ideas; and materials or information
prepared or performed for, by or on behalf of Archrock. You agree, during your
employment or service for Archrock and at all times thereafter, not to use,
divulge, furnish, or make accessible to any third party, company, or other
entity or individual, without Archrock’s written consent, any Confidential
Information of Archrock, except as required by your job-related duties to
Archrock. Notwithstanding the foregoing or anything herein to the contrary, you
understand that (a) nothing contained herein will prohibit you from filing a
charge with, reporting possible violations of federal law or regulation to,
participating in any investigation by, or cooperating with any governmental
agency or entity or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation; (b) nothing herein is
intended to or will prevent you from communicating directly with, cooperating
with, or providing information (including trade secrets) in confidence to, any
federal, state or local government regulator (including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice) for the purpose of reporting or
investigating a suspected violation of law, or from providing such information
to your attorney or in a sealed complaint or other document filed in a lawsuit
or other governmental proceeding; and (c) pursuant to 18 USC Section 1833(b),
you will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.


b.    Upon request, and, in any event, without request whenever your service as
an Employee or other service provider of Archrock ends for any reason, you agree
to immediately return: (i) all documents, whether in hard copy or electronic
form, containing or referring to Archrock’s Confidential Information as may be
in your possession and/or control; (ii) all Archrock computer and
computer-related equipment and software; and (iii) all other Archrock property,
forms, files, records, documents, drawings, specifications, lists, equipment and
other similar items relating to Archrock’s business coming into your possession
and/or control during your employment or service for Archrock.




4




 

--------------------------------------------------------------------------------

 




c.    In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, including, without
limitation, the Award and the Confidential Information, you agree that you will
not, during your service as an Employee or other service provider of Archrock,
and for eighteen (18) months thereafter, directly or indirectly, for any reason,
for your own account or on behalf of or together with any other person, entity
or organization, encourage, entice, solicit or otherwise induce any current
employee of Archrock (or person who was employed with Archrock in the 90 days
prior to your separation from employment or service with Archrock) to leave
Archrock to join a Competitive Business. A “Competitive Business” means a
business that provides natural gas compression services; maintenance, repair,
recondition, or overhaul of natural gas compression equipment; the sale of parts
and components for natural gas compression equipment; or any other business
which Archrock may be engaged in at the time of your separation from employment
or service with Archrock. With respect to the enforcement of this Agreement in
Louisiana this paragraph shall be enforceable only in the Restricted Area as
defined below.


d.    In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, including, without
limitation, the Award and the Confidential Information, you agree that you will
not, during your service as an Employee or other service provider of Archrock,
and for eighteen (18) months thereafter, directly or indirectly, for your own
account or on behalf of or together with any other person, entity or
organization: (i) divert or attempt to divert the business of a Covered Customer
to a Competitive Business in the Restricted Area, or (ii) perform services for a
Covered Customer on behalf of a Competitive Business in the Restricted Area.
“Restricted Area” means: (x) for a Participant residing in Louisiana at the time
this Agreement is to be enforced against the Participant, the Parishes in
Louisiana of Bossier, Caddo, Calcasieu, Cameron, Claiborne, De Soto, East Baton
Rouge, East Carroll, Evangeline, Franklin, Iberia, Jackson, Jefferson, Jefferson
Davis, La Salle, Lafayette, Lafourche, Lincoln, Livingston, Orleans, Ouachita,
Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, Saint Bernard,
Saint Charles, Saint Landry, Saint Martin, Saint Mary, Tangipahoa, Terrebonne,
Union, Vermilion, Vernon, Webster; and (y) for a Participant residing in any
state other than Louisiana at the time this Agreement is to be enforced against
the Participant, the Restricted Area shall be the Participant’s state of
residence and any other state in which Participant provided work-related
services to Archrock during the twenty-four (24) month period immediately prior
to Participant’s separation from employment or service from Archrock. “Covered
Customer” means any customer of Archrock with whom the Participant had contact
on behalf of Archrock during the twenty-four (24) month period immediately prior
to Participant’s separation from employment or service or any customer of
Archrock about whom Participant had access to Confidential Information.


e.    You agree that (i) the restrictive covenants in this Section are ancillary
to and part of an otherwise enforceable agreement (this Award Notice); (ii) the
consideration provided by Archrock under this Section is not illusory and both
parties enter this agreement intending to be legally bound; (iii) the
restrictions of this Section are necessary and reasonable for the protection of
the legitimate business interests and goodwill of Archrock, including Archrock’s
trade secrets; and (iv) the consideration given by Archrock under this Section,
including without limitation, the Award and the Confidential Information, gives
rise to Archrock’s interests in the covenants set forth in this Section.


f.    You and Archrock agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill, trade secrets, or other business interests of Archrock, then the court
shall reform the covenant to the extent necessary to cause the limitations
contained in the covenant as to time, geographic area, and scope




5




 

--------------------------------------------------------------------------------

 


of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill, trade secrets, and other
business interests of Archrock.


g.    In the event that Archrock determines that you have breached or attempted
or threatened to breach any term of this Section, in addition to any other
remedies at law or in equity Archrock may have available to it, it is agreed
that Archrock shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto,
where permitted by law) against you prohibiting such breach or attempted or
threatened breach by proving only the existence of such breach or attempted or
threatened breach. You agree that, where permitted by law, the period during
which the covenants contained in this Section are in effect shall be computed by
excluding from such computation any time during which you are in violation of
any provision of this Section.


h.    You hereby acknowledge that the Award being granted to you under the Plan
is an extraordinary item of compensation and is not part of, nor in lieu of,
your ordinary wages for services you may render to Archrock.


i.    You understand that this agreement is independent of and does not affect
the enforceability of any other restrictive covenants by which you have agreed
to be bound in any other agreement with Archrock.


j.    Notwithstanding any other provision of this Award, the provisions of this
Section shall be governed, construed and enforced in accordance with the laws of
the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section shall be brought only in the courts of Harris County, Texas, or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, Houston, Division, and the parties consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to jurisdiction and venue laid therein. However, only with respect to
the enforcement of this Agreement in Louisiana, Louisiana law shall control and
venue shall be in a parish with appropriate jurisdiction in Louisiana.


9.Additional Information. If you require additional information concerning your
Award, contact the Company’s Stock Plan Administrator at 281.836.8055 or at
mystock@archrock.com. You may also contact UBS at 713.654.4713.
10.Conformity to Applicable Law. You acknowledge that the Plan and the Award
Notice are intended to conform to the extent necessary with all applicable laws,
including, without limitation, the provisions of the Exchange Act, and any and
all regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is
granted, only in such a manner as to conform to applicable law. To the extent
permitted by applicable law, the Plan and the Award Notice shall be deemed
amended to the extent necessary to conform to applicable law.
11.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Award Notice, if you are subject to Section 16 of
the Exchange Act, the Plan, the Award and the Award Notice shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, the Award Notice shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.




6




 

--------------------------------------------------------------------------------

 


12.Electronic Delivery. The Company may deliver any documents related to the
Award granted under this Award Agreement and participation in the Plan by
electronic means or to request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan and
sign the Award Agreement through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
13.Participant Acceptance. If you agree with the terms and conditions of this
Award, indicate your acceptance in UBS One Source by selecting “Accept.” To
decline the Award, select “Reject.”
If you reject the Award or do not accept the Award within 45 days of the Grant
Date, the Award will be forfeited.






7




 